Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 10-20 in the reply filed on 11/03/2020 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

 	Claims 10-20 are rejected on the ground of nonstaturtory double patenting as being unpatenable over claims 1, 14, 20 and 22 of U.S. Patent No. 9073138 in view of Kwon et al (20090303347).
	Claim 10: The ’138 patent a dual-spectrum digital imaging arc welding system providing enhanced discrimination between arc welding characteristics to a user (claim 1, lines 1-2), said system comprising:
a welding headgear configured to be worn on a head of a user and to shield at least the eyes of the user from spectral radiation emitted by an arc welding process (claim 1, lines 4-6);
 	a dual-spectrum digital video camera physically integrated with the welding headgear and configured to provide raw visible-spectrum real-time digital video image frames and raw infrared-spectrum real-time digital video image frames (claim 22, lines 7-11); 
 	 an optical display assembly physically integrated with the welding headgear and configured to present real-time digital video images to the user while the user is wearing the welding headgear (claim 1, lines 15-18); and
a vision engine operatively interfacing with the dual-spectrum digital video camera and the optical display assembly, wherein the vision engine is configured to generate at least one of: (i)    dual-spectrum real-time digital video image frames from the raw visible-spectrum real-time digital video image frames and the raw infrared-spectrum real-time digital video image frames, (ii)    enhanced visible-spectrum real-time digital video image frames from the raw visible-spectrum real-time digital video image frames, or (iii)    enhanced infrared-spectrum real-time digital video image frames from the raw infrared-spectrum real-time digital video image frames (claim 1, lines 18-26).
 	The ’138 patent silence to teach an exposure controller operatively interfacing with the dual-spectrum digital video camera, wherein the exposure controller is configured to adjust at least one exposure level of the dual-spectrum digital video camera on a frame-
	Kwon teaches an exposure controller operatively interfacing with the dual-spectrum digital video camera, wherein the exposure controller is configured to adjust at least one exposure level of the dual-spectrum digital video camera on a frame-by-frame basis in real-time based at least in part on image data within image frames fed back to the exposure controller from the dual-spectrum digital video camera (par.81 and 86).
Therefore, it would have been obvious to one ordinary skill in the art to modify ’138 patent with an exposure controller as taught by Kwon for purpose of obtaining an image of each image sensor, and the obtained images are composited together to generate an image with larger information content (par.85).

 	Claim 11: The ’138 patent is silence to teach wherein the exposure controller is configured to adjust an exposure level of a visible-spectrum portion of the dual-spectrum digital video camera on a frame-by-frame basis in real-time based on an exposure control analyzer of the exposure controller operating on the raw visible-spectrum real-time digital video image frames fed back to the exposure controller from the dual-spectrum digital video camera.
	Kwon teaches wherein the exposure controller is configured to adjust an exposure level of a visible-spectrum portion of the dual-spectrum digital video camera on a frame-by-frame basis in real-time based on an exposure control analyzer of the exposure 
Therefore, it would have been obvious to one ordinary skill in the art to modify ’138 patent with an exposure controller as taught by Kwon for purpose of obtaining an image of each image sensor, and the obtained images are composited together to generate an image with larger information content (par.85).

 	Claim 12: The ’138 patent is silence to teach wherein the exposure controller is configured to adjust an exposure level of an infrared-spectrum portion of the dual-spectrum digital video camera on a frame-by-frame basis in real-time based on an exposure control analyzer of the exposure controller operating on the raw infrared-spectrum real-time digital video image frames fed back to the exposure controller from the dual-spectrum digital video camera.
 	Kwon teaches wherein the exposure controller is configured to adjust an exposure level of an infrared-spectrum portion of the dual-spectrum digital video camera on a frame-by-frame basis in real-time based on an exposure control analyzer of the exposure controller operating on the raw infrared-spectrum real-time digital video image frames fed back to the exposure controller from the dual-spectrum digital video camera (par.85 and 87).


 	Claim 13: The ’138 patent is silence to teach wherein the exposure controller is configured to adjust an exposure level of a visible-spectrum portion of the dual-spectrum digital video camera independently of adjusting an exposure level of an infrared-spectrum portion of the dual-spectrum digital video camera.
 	Kwon teaches wherein the exposure controller is configured to adjust an exposure level of a visible-spectrum portion of the dual-spectrum digital video camera independently of adjusting an exposure level of an infrared-spectrum portion of the dual-spectrum digital video camera (par.85 and 86).
Therefore, it would have been obvious to one ordinary skill in the art to modify ’138 patent with an exposure controller as taught by Kwon for purpose of obtaining an image of each image sensor, and the obtained images are composited together to generate an image with larger information content (par.85).
 	Claim 14: The ’138 patent is silence to teach wherein the exposure controller is configured to adjust an exposure level of the visible-spectrum portion of the visible-spectrum digital video camera in dependence on an exposure level of the infrared-spectrum portion of the infrared-spectrum digital video camera.

Therefore, it would have been obvious to one ordinary skill in the art to modify ’138 patent with an exposure controller as taught by Kwon for purpose of obtaining an image of each image sensor, and the obtained images are composited together to generate an image with larger information content (par.85).

 	Claim 15: The ’138 patent is silence to teach wherein the exposure controller is configured to adjust an exposure level of the infrared-spectrum portion of the infrared-spectrum digital video camera in dependence on an exposure level of the visible-spectrum portion of the visible-spectrum digital video camera.
 	Kwon teaches wherein the exposure controller is configured to adjust an exposure level of the infrared-spectrum portion of the infrared-spectrum digital video camera in dependence on an exposure level of the visible-spectrum portion of the visible-spectrum digital video camera (par.85 and 86-87).
Therefore, it would have been obvious to one ordinary skill in the art to modify ’138 patent with an exposure controller as taught by Kwon for purpose of obtaining an image of each image sensor, and the obtained images are composited together to generate an image with larger information content (par.85).
Claim 16: The ’138 patent is silence to teach wherein the exposure controller is configured to adjust an exposure level of a visible-spectrum portion of the dual-spectrum digital video camera by controlling an adjustment of at least one of an exposure time, an f-number, a sensitivity, or an optical filter of the visible-spectrum portion of the dual-spectrum digital video camera.
 	Kwon teaches wherein the exposure controller is configured to adjust an exposure level of a visible-spectrum portion of the dual-spectrum digital video camera by controlling an adjustment of at least one of an exposure time, an f-number, a sensitivity, or an optical filter of the visible-spectrum portion of the dual-spectrum digital video camera (par.85 and 86-87).
Therefore, it would have been obvious to one ordinary skill in the art to modify ’138 patent with an exposure controller as taught by Kwon for purpose of obtaining an image of each image sensor, and the obtained images are composited together to generate an image with larger information content (par.85).

 	Claim 17: The ’138 patent is silence to teach wherein the exposure controller is configured to adjust an exposure level of an infrared-spectrum portion of the dual-spectrum digital video camera by controlling an adjustment of at least one of an exposure time, an f-number, a sensitivity, or an optical filter of the infrared-spectrum portion of the dual-spectrum digital video camera.

Therefore, it would have been obvious to one ordinary skill in the art to modify ’138 patent with an exposure controller as taught by Kwon for purpose of obtaining an image of each image sensor, and the obtained images are composited together to generate an image with larger information content (par.85).

 	Claim 18: The ’138 patent teaches wherein the vision engine is configured to increase a dynamic range of image data within a dual-spectrum real-time digital video image frame of the dual-spectrum real-time digital video image frames by combining at least two of the raw visible-spectrum real-time digital video image frames, acquired at different exposure levels, into a single visible-spectrum image frame (claim 20, lines 13-18).
 	Claim 19: The ’138 patent teaches wherein the vision engine is configured to increase a dynamic range of image data within a dual-spectrum real-time digital video image frame of the dual-spectrum real-time digital video image frames by combining at least two of the raw infrared-spectrum real-time digital video image frames, acquired at different exposure levels, into a single infrared-spectrum image frame (claim 20, lines 13-18).
Claim 20: The ’138 patent teaches a user interface operatively interfacing to at least the exposure controller and configured to allow a user to manually select a dynamic range from a plurality of selectable dynamic ranges, wherein the dynamic range specifies a range of image data to be generated within at least the dual-spectrum real-time digital video image frames (claim 1, lines 29-33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715